—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 22, 1994, which ruled that claimant was ineligible to receive unemployment insurance benefits because he had a reasonable assurance of continued employment.
Claimant, a teacher’s aide for the Buffalo Board of Education, was laid off during the summer of 1993, but instructed to return to work in September 1993. The Unemployment Insurance Appeal Board denied claimant’s application for unemploy*920ment insurance benefits on the basis that he was given a reasonable assurance of continued employment. Inasmuch as claimant does not dispute that he was advised to return to work in September 1993, we find that the Board’s decision is supported by substantial evidence (see, Matter of Bicjan [New York City Bd. of Educ. — Sweeney], 219 AD2d 751; Matter of Alexander, 136 AD2d 788).
Cardona, P. J., Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.